EXHIBIT 10.2
INSULET CORPORATION
EXECUTIVE SEVERANCE PLAN
     1. Purpose. Insulet Corporation (the “Company”) considers it essential to
the best interests of its stockholders to foster the continuous employment of
key management personnel. The Board of Directors of the Company (the “Board”)
recognizes, however, that, as is the case with many publicly held corporations,
the possibility of an involuntary termination of employment, either before or
after a Change in Control (as defined in Section 2 hereof), exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders. Therefore, the Board has
determined that the Insulet Corporation Executive Severance Plan (the “Plan”)
should be adopted to reinforce and encourage the continued attention and
dedication of the Company’s officers with the title of Vice President or higher
(each, a “Covered Executive” and collectively, the “Covered Executives”) to
their assigned duties without distraction. Nothing in this Plan shall be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Covered Executive and the Company,
the Covered Executive shall not have any right to be retained in the employ of
the Company.
     2. Definitions. The following terms shall be defined as set forth below:
          (a) “Base Salary” shall mean the annual base salary in effect
immediately prior to the Terminating Event.
          (b) “Cause” shall mean, and shall be limited to, the occurrence of any
one or more of the following events:
           (i) conduct by the Covered Executive constituting a material act of
willful misconduct in connection with the performance of his duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes; or
           (ii) the commission by the Covered Executive of any felony or a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or any
conduct by the Covered Executive that would reasonably be expected to result in
material injury to the Company or any of its subsidiaries and affiliates if he
were retained in his position; or
           (iii) willful and deliberate material non-performance by the Covered
Executive of his duties hereunder (other than by reason of the Covered
Executive’s physical or mental illness, incapacity or disability) which has
continued for more than 30 days following written notice of such non-performance
from the Company; or
           (iv) a breach by the Covered Executive of any of the provisions
contained in Section 5 of this Plan; or

 



--------------------------------------------------------------------------------



 



           (v) a material violation by the Covered Executive of the Company’s
employment policies which has continued following written notice of such
violation from the Company; or
           (vi) willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other materials in connection with such investigation.
     For purposes of clauses (i), (iii) or (vi) hereof, no act, or failure to
act, on the Covered Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Covered Executive without reasonable belief that the
Covered Executive’s act or failure to act, was in the best interest of the
Company and its subsidiaries and affiliates.
          (c) “Change in Control” shall be deemed to have occurred upon the
occurrence of any one of the following events:
           (i) any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing 50 percent or more of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or
           (ii) persons who, as of the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason, including, without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the date hereof shall be considered an
Incumbent Director if such person’s election was approved by or such person was
nominated for election by either (A) a vote of at least a majority of the
Incumbent Directors or (B) a vote of at least a majority of the Incumbent
Directors who are members of a nominating committee comprised, in the majority,
of Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or

2



--------------------------------------------------------------------------------



 



           (iii) the consummation of (A) any consolidation or merger of the
Company where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate more than
50 percent of the voting shares of the Company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or
(B) any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company.
     Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred for purposes of the foregoing clause (i) solely as the result of
an acquisition of securities by the Company that, by reducing the number of
shares of Voting Securities outstanding, increases the proportionate number of
shares of Voting Securities beneficially owned by any person to 50 percent or
more of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all then outstanding Voting Securities, then a “Change
in Control” shall be deemed to have occurred for purposes of the foregoing
clause (i).
          (d) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (e) “Good Reason” shall mean that the Covered Executive has complied
with the “Good Reason Process” (hereinafter defined) following the occurrence of
any of the following events:
           (i) a material diminution in the Covered Executive’s
responsibilities, authority or duties; or
           (ii) a material reduction in the Covered Executive’s Base Salary
except for across-the-board salary reductions similarly affecting all or
substantially all management employees; or
           (iii) the relocation of the Company offices at which the Covered
Executive is principally employed to a location more than 50 miles from such
offices.
     For purposes of Section 2(e)(i), a change in the reporting relationship, or
a change in a title will not, by itself, be sufficient to constitute a material
diminution of responsibilities, authority or duty.
          (f) “Good Reason Process” shall mean:
           (i) the Covered Executive reasonably determines in good faith that a
“Good Reason” condition has occurred;

3



--------------------------------------------------------------------------------



 



           (ii) the Covered Executive notifies the Company in writing of the
occurrence of the Good Reason condition within 30 days of the occurrence of such
condition;
           (iii) the Covered Executive cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition;
           (iv) notwithstanding such efforts, the Good Reason condition
continues to exist following the Cure Period; and
           (v) the Covered Executive terminates his employment within 30 days
after the end of the Cure Period.
     If the Company cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.
          (g) “Pro-Rata Bonus” shall mean an amount equal to a pro rata portion
of the annual target cash incentive award for the year of termination, as
determined in the absolute discretion of the Company at the time of termination.
          (h) “Terminating Event” shall mean any of the following events:
(i) termination by the Company of the employment of the Covered Executive for
any reason other than for Cause, death or disability; or (ii) during the
24-month period following the occurrence of a Change in Control, the termination
by the Covered Executive of his or her employment with the Company for Good
Reason. Notwithstanding the foregoing, a Terminating Event shall not be deemed
to have occurred herein solely as a result of the Covered Executive being an
employee of any direct or indirect successor to the business or assets of the
Company.
     3. Termination Benefits. In the event a Terminating Event occurs with
respect to a Covered Executive, the Company shall pay or provide to the Covered
Executive any earned but unpaid Base Salary, unpaid expense reimbursements,
accrued but unused vacation and any vested benefits the Covered Executive may be
entitled to under any employee benefit plan of the Company and, subject to the
execution of a general release of claims in a form and manner satisfactory to
the Company (the “Release”) by the Covered Executive within 30 days of the
Terminating Event, the Company shall:
          (a) pay the Covered Executive an amount equal to the sum of the
following:
           (i) one times (two times if the Covered Executive is the Company’s
Chief Executive Officer) the amount of the Base Salary of the Covered Executive;
and
           (ii) the Pro-Rata Bonus.
Such amount shall be paid (A) in the event the Terminating Event occurs prior to
a Change in Control, then in substantially equal installments in accordance with
the Company’s payroll practice over 12 (24 months if the Covered Executive is
the Company’s Chief Executive Officer) months, beginning on the first payroll
date following the effective date of the Release, or (B) in

4



--------------------------------------------------------------------------------



 



the event the Terminating Event occurs on or after a Change in Control, then in
a single lump sum payment within 30 days following the effective date of the
Release.
          (b) continue to provide health, dental and life insurance coverage to
the Covered Executive, on the same terms and conditions as though the Covered
Executive had remained an active employee, for 12 months (24 months if the
Covered Executive is the Company’s Chief Executive Officer) following the
Terminating Event;
          (c) reimburse the Covered Executive for outplacement services not to
exceed $15,000, provided that such expenses are incurred by the Covered
Executive within 12 months of the termination of employment and such
reimbursement shall be made by the Company within 30 days of receipt of
satisfactory evidence of such expenses; and
          (d) if the Terminating Event occurs within 24 months after the
effective date of a Change in Control, shall cause all outstanding stock options
and other stock-based awards held by the Covered Executive to immediately
accelerate and become fully exercisable or nonforfeitable as of the Covered
Executive’s Terminating Event.
     4. Additional Limitation.
          (a) Anything in this Plan to the contrary notwithstanding, in the
event that any compensation, payment or distribution by the Company to or for
the benefit of the Covered Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise (the “Severance
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, the following provisions shall apply:
           (i) If the Severance Payments, reduced by the sum of (A) the Excise
Tax and (B) the total of the Federal, state, and local income and employment
taxes payable by the Covered Executive on the amount of the Severance Payments
which are in excess of the Threshold Amount, are greater than or equal to the
Threshold Amount, the Covered Executive shall be entitled to the full benefits
payable under this Plan.
           (ii) If the Threshold Amount is less than (A) the Severance Payments,
but greater than (B) the Severance Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the Federal, state, and local income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the benefits payable under this Plan shall be reduced
(but not below zero) to the extent necessary so that the sum of all Severance
Payments shall not exceed the Threshold Amount.
          (b) For the purposes of this Section 4, “Threshold Amount” shall mean
three times the Covered Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by the Covered
Executive with respect to such excise tax.
          (c) The determination as to which of the alternative provisions of
Section 4(a) shall apply to the Covered Executive shall be made by a nationally
recognized accounting firm

5



--------------------------------------------------------------------------------



 



selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Covered Executive within 15
business days of the Terminating Event, if applicable, or at such earlier time
as is reasonably requested by the Company or the Covered Executive. For purposes
of determining which of the alternative provisions of Section 4(a) shall apply,
the Covered Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Covered Executive’s residence on the Terminating Event, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. Any determination by the Accounting
Firm shall be binding upon the Company and the Covered Executive.
     5. Confidential Information, Noncompetition and Cooperation.
          (a) Confidentiality. The Covered Executive understands and agrees that
the Covered Executive’s employment creates a relationship of confidence and
trust between the Covered Executive and the Company with respect to all
Confidential Information (as defined below). At all times, both during the
Covered Executive’s employment with the Company and after his or her
termination, the Covered Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Covered Executive’s duties to
the Company.
          (b) Confidential Information. As used in this Plan, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company. Confidential Information includes information developed by the Covered
Executive in the course of the Covered Executive’s employment by the Company, as
well as other information to which the Covered Executive may have access in
connection with the Covered Executive’s employment. Confidential Information
also includes the confidential information of others with which the Company has
a business relationship. Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless due to breach of the
Covered Executive’s duties under Section 5(a).
          (c) Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Covered Executive by the Company or are
produced by the Covered Executive in connection with the Covered Executive’s
employment will be and remain the sole property of the Company. The Covered
Executive will return to the Company all such materials and property as and when
requested by the Company. In any event, the Covered Executive will return all
such materials and property immediately upon termination of the Covered
Executive’s

6



--------------------------------------------------------------------------------



 



employment for any reason. The Covered Executive will not retain with the
Covered Executive any such material or property or any copies thereof after such
termination.
          (d) Noncompetition and Nonsolicitation. During the employment of the
Covered Executive and for 12 months (24 months if the Covered Executive is the
Company’s Chief Executive Officer) thereafter, the Covered Executive (i) will
not, directly or indirectly, whether as owner, partner, shareholder, consultant,
agent, employee, co-venturer or otherwise, engage, participate, assist or invest
in any Competing Business (as hereinafter defined); (ii) will refrain from
directly or indirectly employing, attempting to employ, recruiting or otherwise
soliciting, inducing or influencing any person to leave employment with the
Company (other than terminations of employment of subordinate employees
undertaken in the course of the Covered Executive’s employment with the
Company); and (iii) will refrain from soliciting or encouraging any customer or
supplier to terminate or otherwise modify adversely its business relationship
with the Company. The Covered Executive understands that the restrictions set
forth in this Section 5(d) are intended to protect the Company’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose. For purposes of this Plan, the term “Competing
Business” shall mean a business conducted anywhere in the United States that is
competitive with any business which the Company or any of its affiliates
conducts or proposes to conduct at any time during the employment of the Covered
Executive. Notwithstanding the foregoing, the Covered Executive may own up to
one percent of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business.
          (e) Litigation and Regulatory Cooperation. During and after the
Covered Executive’s employment, the Covered Executive shall cooperate fully with
the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the Covered
Executive was employed by the Company. The Covered Executive’s full cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after the Covered Executive’s employment, the Covered Executive also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Covered
Executive was employed by the Company. The Company shall reimburse the Covered
Executive for any reasonable out-of-pocket expenses incurred in connection with
the Covered Executive’s performance of obligations pursuant to this
Section 5(e).
          (f) Non-Disparagement. During the employment of the Covered Executive
and after the termination of employment of the Covered Executive, the Covered
Executive agrees not to make or cause to be made, directly or indirectly, any
statement to any person criticizing or disparaging the Company or any of its
stockholders, directors, officers or employees or commenting unfavorably or
falsely on the character, business judgment, services, products, business
practices or business reputation of the Company or any of its stockholders,
directors, officers or employees.

7



--------------------------------------------------------------------------------



 



          (g) Injunction. The Covered Executive agrees that it would be
difficult to measure any damages caused to the Company which might result from
any breach by the Covered Executive of the promises set forth in this Section 5,
and that in any event money damages would be an inadequate remedy for any such
breach. Accordingly, subject to Section 6 of this Plan, the Covered Executive
agrees that if the Covered Executive breaches, or proposes to breach, any
portion of this Plan, the Company shall be entitled, in addition to all other
remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.
     6. Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Plan or the breach thereof or otherwise arising out of the
Covered Executive’s employment or the termination of that employment (including,
without limitation, any claims of unlawful employment discrimination whether
based on age or otherwise) shall, to the fullest extent permitted by law, be
settled by arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Boston, Massachusetts in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Covered Executive or the Company may be a party
with regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 6 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 6 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 6.
     7. Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 6 of this Plan, the parties
hereby consent to the jurisdiction of the Superior Court of The Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Covered
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
     8. Withholding. All payments made by the Company under this Plan shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.
     9. Section 409A.
          (a) Anything in this Plan to the contrary notwithstanding, if at the
time of the Covered Executive’s “separation from service” within the meaning of
Section 409A of the Code, the Company determines that the Covered Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Covered Executive becomes
entitled to under this Plan would be considered deferred compensation subject to
the 20 percent additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, such
payment

8



--------------------------------------------------------------------------------



 



shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Covered Executive’s
separation from service, or (B) the Covered Executive’s death.
          (b) The parties intend that this Plan will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Plan is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.
          (c) The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h).
          (d) The Company makes no representation or warranty and shall have no
liability to the Covered Executive or any other person if any provisions of this
Plan are determined to constitute deferred compensation subject to Section 409A
of the Code but do not satisfy an exemption from, or the conditions of, such
Section.
     10. Notice and Date of Termination.
          (a) Notice of Termination. After the occurrence of a Termination
Event, such event shall be communicated by written Notice of Termination from
the Company to the Covered Executive or vice versa in accordance with this
Section 10. For purposes of this Plan, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Plan
relied upon and the Date of Termination.
          (b) Date of Termination. “Date of Termination,” with respect to any
purported termination of a Covered Executive’s employment, shall mean the date
specified in the Notice of Termination.
          (c) Notice to the Company. Covered Executive will send all
communications to the Company relating to this Plan, in writing, addressed as
follows, subject to change when notified by the Company:
Insulet Corporation
Attention: Andrew Suchoff, Chief Human Resources Officer
9 Oak Park Drive
Bedford, MA 01730
          (d) Notice to the Executive. Company will send all communications to
the Covered Executive, relating to this Plan, in writing, addressed to the
Covered Executive at the last address the Covered Executive has filed in writing
with the Company.
     11. No Mitigation. The Covered Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the Covered
Executive by the Company under this Plan. Further, the amount of any payment
provided for in this Plan shall not be reduced by any compensation earned by the
Covered Executive as the result of employment

9



--------------------------------------------------------------------------------



 



by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Covered Executive to the Company, or otherwise.
     12. Benefits and Burdens. This Plan shall inure to the benefit of and be
binding upon the Company and the Covered Executives, their respective
successors, executors, administrators, heirs and permitted assigns. In the event
of a Covered Executive’s death after a Terminating Event but prior to the
completion by the Company of all payments due him under this Plan, the Company
shall continue such payments to the Covered Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Covered
Executive fails to make such designation).
     13. Enforceability. If any portion or provision of this Plan shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Plan, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Plan shall be valid and enforceable to the fullest
extent permitted by law.
     14. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Plan, or the waiver by
any party of any breach of this Plan, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
     15. Notices. Any notices, requests, demands, and other communications
provided for by this Plan shall be sufficient if in writing and delivered in
person or sent by registered or certified mail, postage prepaid, to a Covered
Executive at the last address the Covered Executive has filed in writing with
the Company, or to the Company at their main office, attention of the Board of
Directors.
     16. Effect on Other Plans. Nothing in this Plan shall be construed to limit
the rights of the Covered Executives under the Company benefit plans, programs
or policies.
     17. Amendment or Termination of Plan. The Company may amend or terminate
this Plan at any time or from time to time.
     18. Governing Law. This Plan shall be construed under and be governed in
all respects by the laws of The Commonwealth of Massachusetts.
     19. Obligations of Successors. In addition to any obligations imposed by
law upon any successor to the Company, the Company will use its reasonable
efforts to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to expressly assume and agree to perform this Plan in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.
Adopted: As of May 8, 2008

10